Citation Nr: 0707148	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-01 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hammertoes.

2.  Whether new and material evidence has been presented in 
order to reopen a claim of entitlement to service connection 
for bilateral knee disability.

3.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD) with psychophysiological 
gastrointestinal reaction, evaluated as 10 percent disabling 
prior to February 28, 2005, and 50 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954, and from April 1955 to April 1959.

This case comes before the Board of Veterans? Appeal on 
appeal from an October 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO denied a rating in 
excess of 10 percent for a service-connected disorder 
1.  Entitlement to service connection for hammertoes.

2.  Whether new and material evidence has been presented in 
order to reopen a claim of entitlement to service connection 
for bilateral knee disability.

3.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD) with psychophysiological 
gastrointestinal reaction, evaluated as 10 percent disabling 
prior to February 28, 2005, and 50 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954, and from April 1955 to April 1959.

This case comes before the Board of Veterans? Appeal on 
appeal from an October 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO denied a rating in 
excess of 10 percent for a service-connected disorder 
characterized as psychophysiological gastrointestinal 
reaction.  The RO also denied a claim of service connection 
for hammer toes, and declined to reopen a previous final 
decision denying service connection for bilateral knee 
disability.  The veteran's service-connected psychiatric 
diagnosis was later clarified as PTSD.  An October 2005 
rating decision increased the rating for PTSD with 
psychophysiological gastrointestinal reaction to 50 percent 
disabling, effective February 28, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any further action on his part is required.

REMAND

The veteran appealed to the Board a claim for a rating in 
excess of 10 percent for a service-connected 
psychophysiological gastrointestinal reaction that was filed 
in July 2000.  A September 2005 VA examiner opined that the 
veteran's proper diagnosis was PTSD.  An October 2005 rating 
decision awarded a 50 percent rating for "PTSD with 
psychophysiological gastrointestinal reaction," effective 
February 28, 2005.  The RO also granted entitlement to a 
total disability rating due to service-connected disability 
effective February 28, 2005.  The RO appears to have 
considered the appeal satisfied in full as a supplemental 
statement of the case (SSOC) was not issued.  See RO 
Memorandum dated October 11, 2006.  

A claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The veteran has not withdrawn his increased rating 
claim, and the increased compensation awarded by the RO did 
not constitute a full grant of the benefits sought since the 
filing of the claim in July 2000.  The RO is required to 
address the claim in an SSOC prior to any further appellate 
review by the Board.  38 C.F.R. § 19.31(b)(1) (2006).  

The provisions of the Veterans Claims Assistance Act of 2000, 
that were enacted during the pendency of this appeal, imposed 
specific notice obligations on VA.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159 
(2006).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1) (2006).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA notice requirements for a service connection claim 
also apply to the elements of the degree of disability and 
the effective date of an award should service connection be 
granted.

The veteran has not been provided VCAA notice with respect to 
his claim of service connection for hammertoes, to include 
the criteria of establishing his service connection as 
secondary to cold injury residuals of the feet as claimed.  
This claim must be remanded to the RO for proper VCAA notice.

With respect to the application to reopen a claim of service 
connection for bilateral knee disability, VCAA notice must 
notify a claimant of the evidence and information needed to 
reopen the claim, as well as the evidence and information 
needed to establish entitlement to the underlying claim.  
Kent v. Nicholson, 19 Vet. App. 473 (2006).  This notice must 
describe what evidence would be needed to substantiate the 
element(s) found insufficient to establish the underlying 
claim in the previous denial.  The Board must remand the case 
to ensure the veteran has received proper notice consistent 
with the holding in Kent.  The Board further notes that the 
veteran filed his application to reopen in July 2000.  In the 
most recent SSOCs in February and July 2006, the RO applied a 
new and material standard that only applies to claims filed 
on or after August 29, 2001.  See also 66 Fed. Reg. 45620 
(August 29, 2001).  The VCAA notice should also cure this 
procedural deficiency. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran the following:
       a) notice that complies with 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 on all the issues on 
appeal, including establishing service connection 
for hammertoes on a direct basis and as secondary 
to service-connected cold injury residuals of the 
feet;
       b) notice that complies with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); and 
       c) notice of the new and material standard 
that applies to claims filed prior to August 29, 
2001 and notice that is consistent with the 
holding in Kent v. Nicholson, 19 Vet. App. 473 
(2006), on the issue of reopening a prior final 
decision of service connection for bilateral knee 
disability.

2.  Obtain the veteran's complete clinical 
records from the Greater Los Angeles VA 
Healthcare System, dated since June 2005.

3.  Thereafter, readjudicate the claims.  In so 
doing, the RO should adjudicate the claim to 
reopen under the new and material standard 
applicable to claims filed prior to August 29, 
2001.  If any benefit on appeal remains denied, 
the veteran and his representative should be 
provided an SSOC and an appropriate period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


